Per Curiam.
We have reviewed the record and have closely examined the file and briefs1 in this case. We find nothing to substantiate the named defendant’s claims of error.
There is no error, but the case must be remanded with direction to modify the judgment by fixing new law days.

 During the course of the appeal, we denied the plaintiffs motion to strike the brief of the named defendant, without prejudice to the right of the plaintiff to renew its motion at the time of oral argument. The plaintiff renewed its motion. We again deny it.